Citation Nr: 0208119	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for amaurosis 
fugax of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1988 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 RO decision that granted service 
connection and a 10 percent rating for retinal migraines of 
the right eye (claimed as amaurosis fugax); the veteran 
appealed for a higher rating.  In a March 2001 decision , the 
RO characterized the right eye condition as amaurosis fugax 
and continued the 10 percent rating.  The veteran requested 
RO and Board hearings, but he canceled his hearing requests.


FINDINGS OF FACT

The veteran's service-connected amaurosis fugax of the right 
eye is manifested by subjective complaints of transient 
blindness of this eye for short periods several times per 
month.  No organic right eye pathology has been found, and 
corrected visual acuity is 20/20 in both eyes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
amaurosis fugax of the right eye have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.75, 4.84a, 
Diagnostic Codes 6006, 6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from July 1988 to April 
2000.

The veteran's service medical records reveal that there was 
no reference to right eye trouble at the time of his 
enlistment examination; he reported wearing corrective 
lenses.  In March 1993, he began complaining of right eye 
total blindness.  He was diagnosed with amaurosis fugax of 
unknown etiology with hypercoagulability.  Thereafter, he 
reported several episodes of blurring and vision loss, but no 
headaches, numbness, or weakness.  The carotid Doppler 
examination was normal.  The examiner doubted that there was 
a cardiac origin for the clot potential.  A September 1993 
MRI showed his brain to be completely normal; there also were 
no abnormalities of the optic chasm.  By November 1993, there 
was decrease in the frequency of the episodes with 
medication.  Aside from these episodes and the preexisting 
need for corrective eyewear, there is no indication in the 
remaining service medical records of problems with visual 
acuity.   

In April 2000, the veteran filed a claim for amaurosis fugax 
of the right eye.

The veteran underwent a VA eye examination in May 2000.  The 
examining VA physician noted the veteran's complaints of 
intermittent episodes of sudden loss of vision in the right 
eye that lasted about 5 minutes.  The episodes did not seem 
to be related to any precipitating or alleviating factors.  
The veteran related the episodes disappeared spontaneously 
and he noticed itching in the inferior aspect of the right 
eye before each episode.  There was no relation to headaches, 
nausea, vomiting, weakness of the body, or slurred speech.  
The frequency of the episodes was about 4 to 5 per month.  On 
examination, he had a past ocular history of myopia.  His 
visual acuity was 20/20, -3 in the right eye; and 20/20, -1 
in the left eye.  On close vision, his visual acuity was J1, 
J1 in both eyes.  His pressures were 14 and 15 in his right 
eye and left eye, respectively.  Pupil size was 5 millimeters 
to 3.5 millimeters with no relative afferent pupillary 
defect.  Motility and visual fields were full in both eyes.  
On slit lamp examination, lids conjunctiva, anterior chamber, 
iris, lens, and vitreous were unremarkable.  The dilated 
fundus examination did not show any abnormalities.  The 
retina was flat and pink and cup-to-disc ratio was 
approximately 0.4 for both eyes.  The arteries and veins 
appeared normal, and no hemorrhages or papillary swelling 
were noted.  The impression was retinal migraines.  
 
In an August 2000 statement, the veteran said that the loss 
of vision was intermittent and not painful, and he questioned 
the diagnosis of retinal migraines.

The RO issued a rating in March 2001 in which it continued 
the 10 percent evaluation for the veteran's right eye 
disability.  In that rating, the RO also discussed the 
diagnoses given to the right eye disability and concluded 
that the correct diagnosis for the condition was amaurosis 
fugax, as diagnosed during service.  

In a March 2001 statement, the veteran said that due to his 
condition he lost sight in the right eye for periods of 5 to 
10 minutes, about 4 or 5 times per month.  He also claimed he 
had pain during such episodes.

VA treatment records show that the veteran was seen in July 
2001 for orthopedic complaints.  He was given a general 
medical examination at that time, during which he reported a 
past medical history of retinal migraines and total vision 
loss in the right eye 3 to 4 times per month, lasting for 5 
to 6 minutes per episode; he said there had been no increase 
in frequency and that he occasionally had pain in the back of 
the right eye during the episodes.  General medical 
examination of the eyes was normal.

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and supplemental statement of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for a rating higher than 
10 percent for amaurosis fugax of the right eye.  Pertinent 
medical records have been obtained, and a satisfactory VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Amaurosis fugax is defined as transient episodes of monocular 
blindness, or partial blindness, lasting 10 minutes or less.  
Dorland's Illustrated Medical Dictionary 54 (26th ed. 1981).

The veteran contends that his service-connected amaurosis 
fugax of the right eye is more than 10 percent disabling.  He 
states that he experiences blindness in the right eye a few 
times per month, lasting several minutes at a time, with 
pain.  No organic basis for the veteran's complaints of 
temporary right eye blindness have been found.  The medical 
records, including the 2000 VA eye examination, show normal 
eyes, with visual acuity corrected to 20/20 in both eyes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

There is no diagnostic code in the VA's Schedule for Rating 
Disabilities that specifically pertains to the diagnosis of 
amaurosis fugax.  Thus, the condition must be rated by 
analogy to a closely related disease or injury.  38 C.F.R. 
§ 4.20.

A suitable analogous diagnostic code is that pertaining to 
retinitis.  Retinitis (as well as a number of other eye 
diseases) in chronic form is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6006.  The 
veteran has already been assigned a 10 percent rating for 
right eye amaurosis fugax.  His right eye complaints are 
subjective, and there are no recent treatment records which 
might confirm the alleged temporary blindness episodes.  In 
the judgment of the Board, the evidence does not support more 
than a 10 percent rating for the condition under analogous 
Code 6006.

Consideration has been given to an additional rating for the 
right eye disorder based on loss of visual acuity.  Visual 
acuity is rated based on best distant vision obtainable after 
correction by glasses.  38 C.F.R. § 4.75.  When vision in 
both eyes is 20/40 or better, visual acuity is rated 0 
percent; for a 10 percent rating, vision in one eye must be 
20/40, and vision in the other eye must be 20/50.  38 C.F.R. 
4.84a, Diagnostic Code 6079.  The medical evidence shows that 
the veteran has corrected vision of 20/20 in both eyes, and 
such is noncompensable.

The weight of the credible evidence demonstrates that the 
veteran's right eye amaurosis fugax is no more than 10 
percent disabling.  This is an initial rating case, on the 
granting of service connection, and thus different percentage 
ratings for the disability may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence indicates that the veteran's condition has been no 
more than 10 percent disabling since the effective date of 
service connection, and thus higher "staged ratings" are not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 10 percent for amaurosis fugax 
of the right eye, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for amaurosis fugax of the right eye is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

